Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article III, Section 39(b), of the Missouri Constitution be amended to make the Lottery Commission a constitutionally created agency with specific powers; to expand the number of Lottery Commissioners from three to five; to create the "Missouri Lottery Fund for Education" from which Lottery proceeds shall be appropriated to support education; to increase the amount of Lottery proceeds for funding prizes; and to eliminate the maximum percentages of Lottery proceeds that can be used for administration and advertising; and to eliminate advertising restrictions?
See our Opinion Letter No. 69-88.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General